Citation Nr: 0212399	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 2001, the Board remanded this matter to the RO for 
further development.  The case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran is a combat veteran.  

2.  The medical evidence does not reflect a diagnosis of 
PTSD.  


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The veteran filed a claim for service 
connection for PTSD in December 1998.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was advised by letter dated in December 1998 of the kind of 
information and evidence needed to substantiate his claim and 
that he was responsible for providing the evidence requested.  
The veteran was provided a copy of the July 1999 rating 
action, which summarized the evidence then of record.  The 
October 1999 Statement of the Case informed the veteran of 
the evidence of record and of the relevant regulations.  In 
December 1999, VA informed the veteran of his and VA's 
responsibility in providing and obtaining evidence to support 
the veteran's claim.  In the April 2001 Remand, the Board 
pointed out the development needed for an equitable 
disposition of the veteran's claim.  The June 2000 
Supplemental Statement of the Case (SSOC) requested the 
veteran to inform VA of all treatment for his claim for 
service connection for PTSD.  In a June 2001 letter and a 
June 2002 SSOC, VA notified the veteran the duties and 
responsibilities of the veteran and VA in providing evidence 
to substantiate the veteran's claim.  The SSOC also 
identified the evidence of record and the evidence necessary 
to substantiate the veteran's claim.  VA has discharged its 
duty to notify the veteran of the evidence and information 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA medical 
records pertinent to the matter are at issue, as are the 
veteran's service personnel file and his entrance and 
separation examination reports.  The veteran's Social 
Security Administration records are also of record.  VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in May 1989, January 1999, April 1999, and June 1999.  The 
examination reports contained adequate opinions and diagnoses 
pertinent to the claim at issue.

There is no indication in the claims file that additional 
evidence exists that would be required to adjudicate the 
claim.  While the veteran's complete service medical records 
are not on file, because the veteran's current claims file is 
a rebuilt file, the original having been lost, the lack of 
complete service medical records is not prejudicial to the 
veteran, given that the critical question involves current 
diagnosis, rather than diagnosis in service.  There is no 
evidence of private treatment records that should be 
requested.  Consequently, this case does not trigger VA's 
duty to notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA and its implementing regulations by letter and by SSOC, 
and those requirements have been substantially met by the RO.   


II.  Service Connection 

Service records reflect that the veteran served in Vietnam 
from November 1968 to November 1969.  He received the Purple 
Heart Medal for injury incurred in combat.

His May 1970 separation examination is negative for 
psychiatric complaints, findings, or diagnosis.  

The veteran's awards and decorations include the Purple Heart 
for injuries that he incurred in combat.  

At a May 1989 VA examination, the veteran reported that he 
was in combat and that he was wounded, but not captured.  He 
denied having a history of treatment for emotional problems.  
The veteran reported difficulty being around people over the 
past five years.  The veteran reported that loud or sudden 
noises startled him and made him nervous.  Ten years ago, the 
veteran stated that he hallucinated about Vietnam.  The 
veteran denied having homicidal thoughts.  He had suicidal 
ideations, but he had not attempted suicide.  The veteran 
reported problems sleeping.  Additional complaints included 
nervousness.  At the conclusion of a mental status 
examination, the examiner noted that the veteran experienced 
"Flashbacks" of Vietnam 10 years ago and although the 
veteran disliked crowds and complained of anxiety associated 
with unexpected noises, he did not satisfy the criteria for 
PTSD.  The examiner noted that the veteran described fairly 
continuous anxiety.  The diagnosis was anxiety disorder not 
otherwise specified.   

The record includes Social Security Administration records 
which reflect that the veteran was awarded disability 
benefits due to a heart condition and obesity.  

VA medical records reflect that the veteran underwent 
compensation and pension psychiatric examinations in January 
1999, April 1999, and June 1999.  At those examinations the 
veteran reported that he served in combat during Vietnam.  He 
reported visual hallucinations.  He complained of memory 
problems, nervousness, and suicidal thoughts.  The veteran 
stated that the sound of helicopters reminded him of Vietnam.  

In January 1999, the VA examiner stated, after completing a 
mental status examination, that the veteran showed a history 
of anxiety and memory impairment.  The examiner noted that 
additional psychological testing for memory impairment was 
needed before he could render a final diagnosis.  Pending 
diagnoses were generalized anxiety disorder and dementia, not 
otherwise specified.  

At the April 1999 examination, the veteran reported emotional 
disturbances which were primarily characterized by thoughts 
of Vietnam and social isolation.  The veteran reported that 
he went out in public places less frequently.  He had regular 
contact with one friend and family members.  The veteran was 
administered the Folsten Mini Mental Status examination, the 
Wechsler Adult Intelligence Scale Revised, the Rey Auditory 
Verbal Learning Test.  The examiner reported that a clinical 
interview of the veteran was conducted and brief screening of 
cognitive and intellectual functioning was performed.  The 
veteran's performance on the tests indicated significant 
deficits in psychomotor speed and verbal learning and recall.  
There was evidence of difficulties with visual scanning, but 
a test was not conducted to specially address that function.  
The veteran performed well on a test memory for visual 
stimuli.  He was fully oriented to person, place, time, and 
situation.  There was evidence of a persistent verbal memory 
deficit.  The veteran made a vague report of a past stroke.  
The examiner indicated that, if the veteran had experienced a 
stroke, this would explain his cognitive deficits.  Evidence 
of verbal memory deficits combined with the veteran's report 
of reading difficulty suggested specific damage to the 
language areas of the brain.  The examiner noted that the 
veteran had significant cognitive deficits of a persistent 
nature.  The diagnostic impressions included Axis I-cognitive 
disorder and Axis IV-exposure to combat, multiple medical 
problems (stressors of moderate severity).  

At the June 1999 examination, it was noted that the veteran 
experienced flashbacks.  The veteran was administered the 
Minnesota Multiphasis Personality Inventory-II short form 
(MMPI-IIS), the Beck Depression Inventory (BDI), and the 
Spielberger State Trait Anxiety Inventory (STAI).  The MMPI-
IIS had questionable validity.  The examiner summarized the 
results.  He indicated that psychometric data should not be 
used as the sole source of information for diagnostic 
purposes.  The examiner noted that the test results provided 
some support for a diagnosis of PTSD.  Specifically, the 
examiner indicated that the veteran's MMPI-IIS profile was 
somewhat consistent with profiles of veterans with diagnosed 
PTSD.  The veteran endorsed lower level depression and 
anxious symptoms than the typical veteran with a PTSD 
diagnosis.  The veteran's presentation at the time of testing 
was of a calm and fatigued individual.  

In an addendum dated in June 1999 (to the June 1999 
examination), a VA examiner commented on the prior VA 
examinations.  The examiner noted that the examiner who 
performed the April 1999 examination conducted testing 
consistent with cognitive disorder and psychological testing 
(conducted by the same examiner in March 1999) provided some 
support for a PTSD diagnosis.  The authoring examiner noted 
that prior examinations that he had conducted did not suggest 
a diagnosis of PTSD.  It was noted, however, that 
psychological testing for PTSD was not requested.  The 
diagnosis was cognitive disorder and generalized anxiety 
disorder.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).

The Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for PTSD.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" may 
be made by considering military citations that expressly 
denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In this case, there is no question that the veteran is a 
veteran of combat.  He received the Purple Heart Medal, which 
is awarded for wounds received in action.

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

The veteran has not provided much information about his 
stressor.  He has asserted that he received the Purple Heart 
because of a wound to his abdomen, the nature of which he has 
not identified.  While the bulk of the veteran's service 
medical records are not available, what is clear from the 
veteran's military records is that the date on which the 
Purple Heart was authorized was May 12, 1969.  Whatever the 
nature of the wound, it did not, apparently, require his 
evacuation from Vietnam for treatment, as his personnel file 
shows that he continued to serve in Vietnam until October 29, 
1969.  It is also clear that no mention was made of a wound 
to the abdomen or any scar thereon in his separation 
examination, and the veteran himself reported no history of 
any operations or treatment for any injuries in the past five 
years on his May 1970 separation medical history.  
Accordingly, the Board is left in the dark as to what the 
nature of his injury was or the circumstances in which it was 
received.  Other than the unstated circumstances leading to 
the Purple Heart, the veteran has identified his entire 12 
months in Vietnam as a stressor, which lacks sufficient 
specificity to be identified as a stressor.  However, giving 
the veteran the benefit of any doubt, the Board accepts that 
his unspecified injury in action was stressful to him.

Although the veteran was injured during service, and the 
circumstances surrounding that injury were stressful to him, 
the medical records do not reflect a diagnosis of PTSD.  The 
VA examinations reflect diagnoses of cognitive disorder and 
anxiety.  At most the June 1999 examination shows that the 
veteran has some of the symptoms of PTSD; however, a 
diagnosis of PTSD has not been entered.  In the absence of 
diagnosis of PTSD, service connection for PTSD is not 
warranted.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim."  (Citation omitted; emphasis in original.)

Consequently, the claim for service connection for PTSD fails 
on the basis that all three elements required for such a 
showing under 38 C.F.R. § 3.304(f), have not been met.  The 
veteran does not have PTSD, and the preponderance of the 
evidence is therefore against his claim.  The appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 
3.102; Gilbert v.Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for PTSD is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

